DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/22 has been entered.
 
Response to Amendment
3.         Applicant's amendment filed on 04/18/22 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 04/18/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Wagle (US 2018/0148626) and Miller (US 2011/
0053808). Wagle discloses claim 1 features except a fatty acid having six to eighteen carbons and comprising a mixture of saturated fatty acids and unsaturated fatty acids, wherein the fatty acid having six to eighteen carbons is an amount of 1.5 ppb to result in 
the invert emulsion drilling fluid has a plastic viscosity of 44 centipoise (cP), a yield
point of 71 pounds per 100 square ft (Ib/100 ft2), and a low shear yield point of
21 1b/100 ft2. Although, Miller discloses invert emulsion drilling fluid comprising commercial RHEMOD L rheology agent to reduce or control temperature rheology or to provide thinning (para [0046]; as evidenced from the Product data sheet, RHEMOD L is unsaturated C18 fatty acids), Milled does not provide any guidance to select the claimed amount of the mixture of saturated acid and unsaturated acid to result in the claimed rheological properties. Thus, the closest prior arts do not suggest or disclose the claimed invert emulsion drilling fluid.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766